This day came the defendant herein and withdrew the demurrer heretofore filed, and the defendant not desiring to plead further, and having failed to show cause why the alternative writ of mandamus heretofore allowed by the court should not be made peremptory, it is therefore ordered and adjudged that said temporary writ be, and the same hereby is, made peremptory, and that said defendant, Wilbur J. Main, is ordered to proceed forthwith to compute the amount of tax due from the owners of real estate of Delaware county for the year 1925 on the basis of the valuations fixed by the appraisal as made by him during the year 1924, and revised by the board of revision of Delaware county and the tax commission of Ohio.
Demurrer to petition withdrawn and peremptory writ allowed byagreement of parties. *Page 722